DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2021 has been entered.

Status of Claims
Claims 1-7, 13-14, and 23-26 are presently under consideration, claim 22 remains withdrawn from consideration, and claims 8-12 and 15-21 remain cancelled as set forth in applicant’s amendments to the claims filed with the response dated 30 June 2021.
Applicant’s amendments to the claims have overcome the prior art rejections of record, and the rejections made under 35 U.S.C. 112(b) of record and these rejections are therefore withdrawn.
Upon performing updated search and consideration of the newly amended claims, new art was uncovered and a new grounds of rejections is made below. New issues under 35 U.S.C. 112(b) were also identified and are presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 13-14, and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “a beam supported via the support posts and being movably mounted relative to an upper end of the support posts” but it’s not clear if “an upper end of the support posts” is referring to one shared upper end or means to reference an upper end of each of the support posts. As such, the scope of claim 1 cannot be determined and is rendered indefinite.
Claims 2-7, 13-14 and 23-26 are also rendered indefinite by depending from indefinite claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-7, 13-14, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Domingo Cabo et al (US 2011/0203640), and further in view of AU (US 2014/0216522).

Regarding claim 1 Domingo Cabo discloses a solar tracking installation having rows of solar collection elements arranged in an interconnected array for movement in unison with each other so as to be directed toward the sun during daylight hours (Abstract, Fig. 2 see: interconnected rows of modules 8 for simultaneous rotation and solar tracking), comprising: 
a support structure for supporting the solar collection elements above a ground, the support structure comprising spaced apart support posts ([0043]-[0049] Figs. 2-3 and 20a-c see: supports 5/5’ on footings 6/6’ having one of the configurations of Figs. 20a-c for supporting the solar tracking device); 
a beam supported via the support posts and being movably mounted relative to an upper end of the support posts ([0043]-[0049] Figs. 1-4, 20a-c see: a pivoting shaft 4 extends along the length of each row and is able to pivot in bearings 7 at upper ends of supports 5/5’); 
support arms having a first end for engaging respective support posts and a second end for maintaining the beam in a position that is laterally spaced from the support posts ([0043]-[0049] Figs. 1-4, 20b-c see: supports 5/5’ can include branches 
planar modules of solar collector elements spaced apart along the beam, each module being configured to tilt about respective axes that are generally perpendicular to a longitudinal axis of the beam ([0043]-[0047] Figs. 1-2 see: spaced apart pairs of solar panels 1 mounted pivotally through coupling shafts 2 and bearings 3 to  pivoting shafts 4); 
a secondary movement member extending parallel to the beam and being operable to tilt the modules ([0046]-[0049] Figs. 1-4, see: connecting rods 15 running parallel with respective pivoting shafts 4 connected to solar panels 1 through arms 16 so said panels can be tilted); 
a first movement assembly configured to pivot the beam about the longitudinal axis ([0043]-[0049] Figs. 1, 3 and 19 see: radial arms 9 rotate the pivoting shafts 4) so as to effect movement of the modules through an arcuate path ([0043]-[0049] Figs. 1, 3 and 19 see: radial arms 9 rotate the pivoting shafts 4 and rotate the solar panels 1 through an arcuate path actuated by first actuator 11 and lever 12); and 
a second movement assembly configured to move the secondary movement member to tilt the modules ([0043]-[0049] Figs. 1, 3 and 19 see: second radial arms 16 connected to coupling shafts 2 and bearings 3 tilt solar panels 1 by the force of second actuator 20 and transfer this motion to connecting rod 15 which transfers the motion to tilt the other solar panels 1 in that row); 

Domingo Cabo does not explicitly disclose support arms having a downwardly extending first end for engaging respective support posts and an opposite second end extending generally laterally from the support posts for maintaining the beam in apposition that is laterally spaced from the support posts, the beam being pivotal about a longitudinal axis extending parallel to the beam and through the second ends of the support arms such that the beam is movable through an arcuate path.
AU discloses a configuration for a solar tracker installation having a support structure for supporting solar collection elements above a ground, the support structure comprising spaced apart support posts and having support arms (AU, [0092] Figs. 9-14, 20-32 see: clamp assemblies) having a downwardly extending first end for engaging respective support posts (AU, [0092], Figs. 9-14, 20-32 see: clamp assemblies having a clamp housing member with a lower region coupled to a pier structure) and an opposite second end extending generally laterally from the support posts for maintaining the beam in a position that is laterally spaced from the support posts (AU, [0092], [0117]-[0118] Figs. 9-14, 20-32 see: clamp assemblies having a clamp housing member with an upper region that can be laterally offset from a midpoint of the pier structure thus maintaining the beam in a generally laterally spaced position from the pier structure), the beam being pivotal about a longitudinal axis extending parallel to the beam and 
AU and Domingo Cabo are combinable as they are both concerned with the field of solar array trackers.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar tracking installation of Domingo Cabo in view of AU such that the apparatus of Domingo Cabo further comprise support arms as taught by AU (AU, [0092] Figs. 9-14, 20-32 see: clamp assemblies) having a downwardly extending first end for engaging respective support posts as taught by AU (AU, [0092], Figs. 9-14, 20-32 see: clamp assemblies having a clamp housing member with a lower region coupled to a pier structure) and an opposite second end extending generally laterally from the support posts for maintaining the beam in a position that is laterally spaced from the support posts as taught by AU (AU, [0092], [0117]-[0118] Figs. 9-14, 20-32 see: clamp assemblies having a clamp housing member with an upper region that can be laterally offset from a midpoint of the pier structure thus maintaining the beam in a generally laterally spaced position from the pier structure), the beam being pivotal about a longitudinal axis extending parallel to the beam and through the second ends of the support arms such that the beam is movable through an arcuate path as taught by AU (AU, [0125] Figs. 30-32 see: the beam or torque tube is swings along an arcuate 

Regarding claim 2 modified Domingo Cabo discloses an installation according to claim 1 and Domingo Cabo further teaches wherein the first movement assembly includes first driving means configured to pivot the beam ([0043]-[0049] Figs. 1, 3 and 19 see: rotation of pivoting shafts 4 actuated by first actuator 11).

Regarding claim 3 modified Domingo Cabo discloses an installation according to claim 2 and Domingo Cabo further teaches wherein the second movement assembly includes second driving means configured to drive linear motion of the secondary movement member to tilt each planar module ([0043]-[0049] Figs. 1, 3 and 19 see: tilting of solar panels 1 through connecting rods 15 actuated by second actuator 20).

Regarding claim 4 modified Domingo Cabo discloses an installation according to claim 3 and Domingo Cabo further teaches wherein the orientation of the first and/or second driving means is along an axis that is substantially perpendicular to the beam ([0043]-[0049] Figs. 1, 3 and 19 see: first actuator 11 and connecting rod 10 are oriented substantially perpendicular to the direction of pivoting shafts 4)



Regarding claim 6 modified Domingo Cabo discloses an installation according to claim 5 and Domingo Cabo further teaches wherein the second driving means includes a second motor or linear actuator to move the secondary movement member to move the array of solar collector elements in a second direction forming a second part of the motion of the array ([0043]-[0049] Figs. 1, 3 and 19 see: tilting of solar panels 1 through connecting rods 15 actuated by second actuator 20), wherein movement of the array of solar collector elements is a combination of the first motion and the second motion for facilitating positioning of the array of solar collector elements being directed to the sun ([0049] Figs. 1, 3 and 19 see: pivoting shaft 4 by actuating the first actuator 11 is achieved at the same time as the drag or push of the second actuator 20 on the second radial arm 16 is carried out (see FIG. 19), regardless of whether or not the length of the latter linear actuator has been changed and solar panels 1 are maintained perpendicular to solar rays).

Regarding claim 7 modified Domingo Cabo discloses an installation according to claim 1 and Domingo Cabo further teaches including: 

a plurality of secondary movement members each related to a respective beam ([0046]-[0049] Figs. 1-4, see: a connecting rod 15 runs parallel with a respective one of the pivoting shafts 4); 
first movement assemblies and second movement assemblies on respective beams ([0043]-[0049] Figs. 1, 3 and 19 see: first radial arms 9 and second radial arms 16 connected to respective pivoting shafts 4); and 
interconnecting driving members interconnecting at least one driving means on one beam with at least one of the first and second movement assemblies on an adjacent beam such that pivoting of one beam drives the first movement assembly on an adjacent beam and driving of the second movement assembly on one beam drives a second movement assembly on an adjacent beam ([0043]-[0049] Figs. 1, 3 and 19 see: first connecting rod 10 and coupling element 18 interconnecting and transmitting the motion from first actuator 11 and second actuator 20 to first radial arms 9 and second radial arms 16 of an adjacent pivoting shaft 4); 
wherein movement of a first movement assembly on a first beam moves the array of solar collection elements in a first direction and movement of the second movement assembly moves the array of solar collection elements in a second direction, the movement of the array of solar collection elements being a combination of movement in the first direction and movement in the second direction ([0049] Figs. 1, 3 and 19 see: pivoting shaft 4 by actuating the first actuator 11 is achieved at the same 

Regarding claim 13 modified Domingo Cabo discloses an installation according to claim 1 and Domingo Cabo further teaches wherein: 
the first movement assembly includes a first driving arrangement for driving a primary movement member to pivot the beam ([0043]-[0049] Figs. 1, 3 and 19 see: first actuator 11 providing a drive to lever 12 and connecting rod 10 and first radial arms 9); 
the second movement assembly includes a second driving arrangement for driving the secondary movement member to tilt the modules ([0043]-[0049] Figs. 1, 3 and 19 see: second actuator 20, second radial arms 16 and coupling element 18 coupled to connecting rods 15 for tilting of solar panels 1), the second driving arrangement rotatably fixed at one end to the support structure and configured for driving the secondary movement member in the second direction upon rotation ([0043]-[0049] Figs. 1, 3 and 19 see: second actuator 20 on mounting 13 connected to shaft 4 and thus rotatably mounted to supports 5/5’ and foundation 6/6’ through shaft 4 where second actuator 20 drives movement of connecting rod 15); and
the second driving arrangement and the primary movement member are movable in unison in response to corresponding movement of the first driving arrangement ([0049] Figs. 1, 3 and 19 see: pivoting shaft 4 by actuating the first actuator 11 is achieved at the same time as the drag or push of the second actuator 20 on the second 

Regarding claim 14 modified Domingo Cabo discloses an installation according to claim 13 and Domingo Cabo further teaches including an intermediate connector interconnecting the primary movement member and the secondary movement member and acting as a mechanically linked actuator ([0043]-[0049] Figs. 1, 3 and 19 see: shaft 2 bearing 3 on shaft 4 interconnecting between connecting rod 15 and connecting rod 10 to allow both tilting of solar panels 1 and movement of solar panels 1 about the arcuate path of shaft 4), respective
 solar collector elements being fixedly connected to the intermediate connector for movement therewith ([0043]-[0049] Figs. 1, 3 and 19 see: solar panels 1 fixed to shaft 2 for movement with shaft 2), wherein movement of the primary movement member in response to corresponding movement of the first driving arrangement moves the intermediate so as to pivot the solar collector elements along the arcuate path and movement of the second driving arrangement moves the intermediate connector so as to tilt the solar collector elements ([0043]-[0049] Figs. 1, 3 and 19 see: movement of connecting rod 10 in response to drive from first actuator 11 moves the shaft 2 with shaft 4 about the arcuate path of shaft 4 where movement of connecting rod 15 in response to drive from second actuator 20 causes the shaft 2 to tilt about its axis in bearing 3 to tilt the solar panels 1).



Regarding claim 24 modified Domingo Cabo discloses an installation according to claim 23 and AU further teaches wherein the bearing assemblies comprise respective spherical bearings formed in the second end of the respective support arms, the beam being pivotable about an axis extending through the spherical bearings such that the beam is movable through an arcuate path beam is engaged with respective second ends of the support arms via respective bearing assemblies (AU, [0062], [0125], [0128]-[0129] Figs. 30-32, 36-40, see: a spherical bearing device engages the clamp to the torque tube at the second end, allowing rotation through the arcuate path).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Domingo Cabo et al (US 2011/0203640) in view of AU (US 2014/0216522) as applied to claims 1-7, 13-14, and 25-26 above, and further in view of Corio (US 2015/0234031).

Regarding claim 25 modified Domingo Cabo discloses an installation according to claim 1 but does not explicitly disclose wherein the first movement assembly of each row further comprises a crescent assembly having a substantially arcuate track and one or more arms and/or webs extending radially therefrom configured to engage the beam 
Corio teaches a solar tracking installation where a first movement assembly of each row of solar modules comprises a crescent assembly having a substantially arcuate track and one or more arms and/or webs extending radially therefrom configured to engage a beam such that driving a periphery of the crescent assembly by its track pivots the beam through an arcuate path (Corio, [0070]-[0079], Figs. 3-5 see: gear rack 14 which can be a D-ring change drive or a spur gear having a track around its arc for engaging a gear drive system 16 where webs or arms of the gear rack 14 extend radially to engage torsion tube 34/mounting beam structure 34 allowing the beam 34 to be pivoted). Corio teaches this configuration advantageously includes a torsion limiting feature which minimizes torsion in the beam allowing the beam to bear greater loads, or allows the beam to be constructed from lighter structural components to lower the material weight and cost of the solar tracker (Corio [0005]-[0007], [0070]-[0075]).
Corio and modified Domingo Cabo are combinable as they are both concerned with the field of solar array trackers.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar tracking installation of Domingo Cabo in view of Corio such that the first movement assembly of each row of Domingo Cabo further comprises a crescent assembly having a substantially arcuate track and one or more arms and/or webs extending radially therefrom configured to engage the beam of Domingo Cabo such that driving a periphery of the crescent assembly by its track pivots the beam 

Regarding claim 26 modified Domingo Cabo disclose an installation according to claim 25 and as the beam (pivot shaft 4) of Domingo Cabo is mounted off-center relative to the support posts by the modification of AU, the crescent assembly of each row as taught by Corio which connects to the beam is thus also mounted off-center relative to the respective modules and support posts. Regarding the claim 26 recitation of “such that the crescent assembly is movable through: a first position in which a first end of the arcuate track substantially underlies the beam and the modules are pivoted in a first direction; a second position in which a location toward the first end of the arcuate track substantially underlies the beam and the modules are substantially parallel with the ground; a third position in which a central location of the arcuate track substantially underlies the beam and the modules are pivoted in a second direction; and a fourth position in which a second end of the arcuate track substantially underlies the beam and the modules are pivoted further in the second direction” which is directed to 
The solar tracking installation of modified Domingo Cabo is considered fully capable of being operated such that the crescent assembly is movable through: a first position in which a first end of the arcuate track substantially underlies the beam and the modules are pivoted in a first direction; a second position in which a location toward the first end of the arcuate track substantially underlies the beam and the modules are substantially parallel with the ground; a third position in which a central location of the arcuate track substantially underlies the beam and the modules are pivoted in a second direction; and a fourth position in which a second end of the arcuate track substantially underlies the beam and the modules are pivoted further in the second direction.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 13-14, and 23-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726